Judgment for the specific performance of a contract under which appellant Community Founders, Inc., agreed to sell real property to the respondent Jacob Freidus modified on the law by striking from the judgment the provision that, upon the closing of title, adjustments be as of October 2, 1946, and substituting therefor a provision that the adjustments be made as of the 1st day of March, 1946. As so modified, the judgment is unanimously affirmed, with costs to respondent. (Merchants’ Bank v. Thomson, 55 N. Y. 7, 17; Begen v. Pettus, 223 N. Y. 662, 663.) Present — Lewis, P. J., Hagarty, Carswell, Nolan and Sneed, JJ.